DETAILED ACTION
This action is in response to the application filed 9 August 2021, claiming benefit back to 28 October 2014.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) have been considered by the examiner.

Continuation
This application is a continuation application of U.S. application no. 16/866,874 filed on 5 May 2020, now U.S. Patent 11,127,095 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,127,095 (‘095 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of the ‘095 patent would anticipate the broader limitations of the instant application (e.g. the ‘095 patent recites “receiving, at a computer system and from a client computing device, information that describes an issue with a building, wherein the information includes first information corresponding to the issue and second information identifying the building or a user associated with the building, the first information included at least (i) issue identification information that describes a symptom of the issue observed by a user of the client computing device, (ii) detected location information that identifies a location within the building at which the symptom of the issue is observed by the user of the client computing device, and (iii) digital information captured by the client computing device that visually depicts the issue” which would anticipate the instant limitation of “receiving, at a computer system and from a user device, information that describes an issue with a building, wherein the information includes first information corresponding to the issue and second information identifying the building or a user associated with the building, the first information including at least one of visual information, location information, and issue identification information provided as input at the user device”). 
	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,127,095 (‘095 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 9 of the ‘095 patent would anticipate the broader limitations of the instant application claim 2.
	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,127,095 (‘095 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because narrower claim 1 of the ‘095 patent would anticipate the broader limitations of the instant application claim 3.
	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,127,095 (‘095 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 1 of the ‘095 patent would anticipate the broader limitations of the instant application claim 4.
	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,127,095 (‘095 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 1 of the ‘095 patent would anticipate the broader limitations of the instant application claim 5, i.e.  claim 1 of the ‘095 patent recites “ wherein the data includes (i) component attribute information that identifies one or more of: component types for the plurality of components, ranges of potential issues with the plurality of components, and common issues with the plurality of components”, which would anticipate the limitations of claim 5. 
	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,127,095 (‘095 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 1 of the ‘095 patent would at least render obvious the broader limitations of the instant application claim 6, e.g.. claim 1 of the ‘095 patent recites “determining, by the computer system, visual matching scores for each of the plurality of components based
on comparisons of the digital information captured by the client computing device with the component visual information”. 
	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,127,095 (‘095 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 1 of the ‘095 patent would anticipate the broader limitations of the instant application claim 7. 
	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,127,095 (‘095 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 1 of the ‘095 patent would anticipate the broader limitations of the instant application claim 8.
	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,127,095 (‘095 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 3 of the ‘095 patent would at least render obvious the broader limitations of the instant application claim 9 (noting claim 3 of the ‘095 patent teaches the limitation of ‘receiving, at the computer system, a response from the candidate service provider’, and claim 2, from which claim 3 depends, teaches the other limitations).
	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,127,095 (‘095 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 5 of the ‘095 patent would anticipate the broader limitations of the instant application claim 17.
	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,127,095 (‘095 patent) in view of Bjornson (U.S. 6,505,145).  The only difference between the instant claim 18 and claim 14 of the ‘095 patent is the limitation of “performing an operation to service the issue in the building based on the selected one or more candidate components”.   Analogous art Bjornson discloses “performing an operation to service the issue in the building based on the selected one or more candidate components” (see at least col 7, line 56 – col 8, line 15: A request for quote generator (RFQ) module 114 also may be provided to forward engineering data to a consultant or seal or pump supplier 118 or an external equipment seal selection program 116 such as that described in U.S. patent application Ser. No. 09/179,506, filed Oct. 27, 1998, and assigned to Northeast Equipment, Inc., and which is hereby incorporated by reference. The engineering data can be provided by an external source on input 132, or may be provided by the comprehensive information analysis module 110 on input 134. As will be explained in more detail below, the RFQ module 114 formats and provides the engineering data in a standard format to a supplier or consultant 118, or to an equipment selection system 116. The results and recommendations then may be provided to the comprehensive information analysis module 110 and utilized for determining the corrective action and for planning the proper implementation plan for the corrective action).
	It would have been obvious to one of ordinary skill in the art to include in the builiding issue identification and repair system of the ‘095 patent the action of  providing recommendations based on the collected and analyzed issue information as taught by Bjornson since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of enabling repairs to possibly be made by a user without needing outside assistance. 



Allowable Subject Matter
Claims 10 – 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Duthu (U.S. 20140267776) disclosing tracking system using image recognition;
Nielsen et al. (U.S. 20090327024) disclosing methods and apparatus for quality assessment of a field service operation;
Bixler et al. (U.S. 20090089209) disclosing methods and systems for generating invoices;
Davis et al. (U.S. 20060184383) disclosing methods and systems for pricing parts and components;
Urban (U.S. 20140244329) disclosing method and system for automated project management;
Borkowski et al. (U.S. 20060069578) disclosing system and method for managing data concerning service dispatches;
Mori et al. (U.S. 20070053614) disclosing image processing apparatus and method thereof;
Mitchell et al. (U.S. 20100312604) disclosing technician control system;
Murakami et al. (U.S. 20020128728) disclosing remote maintenance system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683